Citation Nr: 0432365	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
contusion to the left ectopic kidney, currently rated as 0 
percent disabling.

2.  Entitlement to an evaluation greater than 60 percent for 
residuals of a contusion to the left ectopic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his daughter

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

As will be discussed below, the Board finds that an increased 
evaluation of 60 percent is warranted; however, a further 
increase may be substantiated by a thorough medical 
examination.  Therefore, that portion of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 

FINDINGS OF FACT

1.  The veteran's left, service-connected kidney is non-
functioning. 

2.  The veteran's right, non-service-connected kidney has a 
definite decrease in function by 50 percent. 

3.  There is no evidence addressing persistent edema and 
albuminuria with a BUN level from 40 to 80 milligrams per 100 
milliliters; or a creatinine level from 4 to 8 milligrams per 
100 milliliters; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion. 

CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a 
contusion to the left ectopic kidney have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.115a, 4.115b, 
Diagnostic Code 7599-7500 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a kidney disability.  In this 
context, the Board notes that a substantially complete 
application was received in May 2002.  In April 2003, prior 
to the veteran filing his substantive appeal, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
April 2003 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a 
contusion to the left ectopic kidney in December 1956, which 
were evaluated as 0 percent disabling under DC 7599-7509.   

According to the policy in the schedule, Diagnostic Code 7599 
is used to identify genitourinary system disabilities that 
are not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. 
§§ 4.20, 4.27.  The veteran's service-connected kidney 
disability has been analogously rated under 38 C.F.R. 
§ 4.115b, DC 7509, which rates kidney disabilities based on 
hydronephrosis. 

Under the rating criteria for hydronephrosis, a 0 percent 
rating is not contemplated, unless it is considered severe 
hydronephrosis, at which time it will be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, DC 7509.  Under the renal 
dysfunction provisions, a 0 percent rating is warranted when 
there is albumin and casts with a history of acute 
nephritis; or, hypertension non-compensable under diagnostic 
code 7101.  38 C.F.R. § 4.115a. 

A 30 percent rating is warranted when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under diagnostic code 7101.  
Id. 

A 60 percent rating is warranted when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  Id.

An 80 percent rating is warranted when there is persistent 
edema and albuminuria with a blood urea nitrogen (BUN) level 
from 40 to 80 milligrams per 100 milliliters; or, a 
creatinine level from 4 to 8 milligrams per 100 milliliters; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Id.
A 100 percent rating is warranted when the dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, a blood urea nitrogen (BUN) level more than 
80 milligrams per 100 milliliters; or, a creatinine level 
more than 8 milligrams per 100 milliliters; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the veteran underwent exploratory 
surgery in November 1994 for suprapubic discomfort and 
hematuria.  It revealed that the left, service-connected 
kidney was non-functioning.  The left kidney has not since 
regained function.

In August 2002, one of the veteran's treating physicians 
indicated that the veteran's left kidney was located in the 
pelvic area and was shrunken in size.  Noting the veteran's 
1956 in-service kidney injury, he opined that it was possible 
that the trauma may have hurt the left kidney.  He added that 
it was possible that it may be contributing to the chronic 
renal insufficiency the veteran now experiences.

The veteran underwent VA genitourinary examination in June 
2003.  The veteran relayed his history of an in-service 
trauma to the kidney.  He reported currently experiencing 
constant weakness.  His urinary output had decreased and 
occasionally he would go 24 hours without urinating.  He 
denied incontinence.  There was no history of 
catheterization.   He reported a history of cardiovascular 
disease.  He also reported hypertriglyceridemia.

Upon physical examination, the abdomen was soft, depressible, 
and nontender to palpation.  Bowel sounds were positive times 
four.  There was no suprapubic fullness to suggest urinary 
retention.  

A renal ultrasound performed the month prior to the exam 
revealed the left ectopic kidney.  Neither the right nor the 
left kidney revealed nephrolithiasis or hydronephrosis.  A 
basic metabolic panel was also done at that time and revealed 
a creatinine level of 2.0, which was slightly worse than the 
veteran's previous values.  

Based on the examination and a review of the veteran's 
records, the examiner opined that it was unlikely that the 
trauma to the left kidney was the cause of the veteran's 
chronic renal insufficiency.  He added, however, that it may 
have contributed to a more rapid progression of the veteran's 
kidney disease. 

In July 2004, a 24-hour urine measurement was taken for the 
veteran for creatinine clearance.  It revealed that the 
veteran's right non-service-connected kidney was functioning 
at 50 percent of normal kidney function.

In addition to the medical evidence of record, the veteran 
appeared in a hearing before the undersigned Veterans Law 
Judge in July 2004.  He testified that his left kidney had 
worsened, in that it had stopped functioning altogether.  His 
right kidney now suffers because of it.  He further stated 
that he is experiencing other medical problems, particularly 
hypertension, arterial fibrillation, and poor blood 
circulation, that his physicians are limited in treating 
because of his poor kidney function. 

To review, residuals of a contusion to an ectopic kidney is 
not specifically listed in the rating schedule; therefore, 
the RO determined that the most closely analogous diagnostic 
code was 38 C.F.R. § 4.115b, DC 7599-7509.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the Board finds that 
the veteran's kidney disability is most appropriately rated 
under 38 C.F.R. § 4.115b, DC 7599-7500, which is the code for 
the removal of one kidney.  The Board observes that the 
veteran's left, service-connected kidney, has not functioned 
since November 1994, and therefore the situation is analogous 
to the removal of one kidney.  Under DC 7500, when there is 
pathology of the other kidney, the disability is rated based 
on renal dysfunction, as outlined in 38 C.F.R. § 4.115a 
above.  Id.  The Board notes that there is evidence of 
pathology in the veteran's right kidney, as it is currently 
functioning at 50 percent of normal, according to a July 2004 
study.  Thus, the veteran's disability should be rated as 
renal dysfunction. 

The Board notes that two medical opinions of record indicate 
that the veteran's original trauma to the left kidney may be 
related to his current overall kidney disabilities.  The 
veteran's left kidney was deemed non-functioning in 1994.  In 
August 2002, it was stated that the trauma may be 
contributing to the veteran's chronic renal insufficiency.  
In June 2003, it was opined that the trauma may have 
contributed to a more rapid progression of the veteran's 
kidney disease.  Accordingly, the Board finds a sufficient 
link has been established between the veteran's left, 
service-connected kidney and his currently dysfunctional 
right kidney.

The Board observes that the medical evidence of record does 
not contain current BUN levels, or other factors contemplated 
by the rating schedule for renal dysfunction, such as the 
presence or absence of edema; albuminuria; lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
The evidence does, however, demonstrate that the veteran has 
a definite decrease in kidney function, which is considered 
in the 60 percent rating for renal dysfunction.  Based on 
this evidence, the veteran's service-connected kidney, which 
is not functioning, when taken together with his non-service-
connected kidney, which has a decrease in function, warrants 
a 60 percent rating under DC 7500. 

As the record now stands, the evidence does not more nearly 
approximate the next higher (80 percent) rating.  The 
evidence does not demonstrate persistent edema and 
albuminuria or current BUN or creatinine levels sufficient 
for a higher rating.  Nor does the record show that the 
veteran has-as a manifestation of kidney disability-
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  Without 
such evidence in the record, an even higher rating is 
unavailable.


ORDER

An increased rating of 60 percent is granted for residuals of 
a contusion to the left ectopic kidney, subject to the 
regulations applicable to the payment of monetary benefits.


REMAND

The Board notes that it granted an increase for the veteran's 
kidney disability based on 38 C.F.R. § 4.115b, DC 7599-7500, 
which considers the disability of the removal of one kidney.  
While the veteran still has both kidneys, it was noted that 
his left, service-connected kidney no longer functions, and 
it was therefore analogously rated.  Because his other 
(right) kidney has pathology associated with it, only 
functioning at half of normal, the disability was rated as 
renal dysfunction.  See 38 C.F.R. § 4.115a.  The increase to 
60 percent was granted due a definite decrease in kidney 
function.  

While the Board finds that a 60 percent rating is warranted 
under the schedule for renal dysfunction, the question 
remains whether an even higher rating is appropriate.  The 
veteran's latest VA genitourinary examination, in June 2003, 
did not explore blood urea nitrogen (BUN) levels or other 
factors contemplated by the rating schedule for renal 
dysfunction.  As such, the Board finds that a contemporaneous 
and thorough VA examination would assist the Board in 
clarifying the severity of the veteran's kidney disability 
and would be instructive with regard to the final disposition 
of the issue under appellate review.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should schedule the veteran for a 
genitourinary examination to determine the 
severity and extent of his renal dysfunction.  
The examiner should be provided with the 
veteran's claims folder and a copy of this 
Decision/Remand in conjunction with the 
examination.  

In addition to the normal course of the 
genitourinary exam, the examiner is requested 
to report on the following: presence or 
absence of edema; albuminuria; blood urea 
nitrogen (BUN) level (in milligrams per 100 
milliliters); creatinine level (in milligrams 
per 100 milliliters); level of decreased 
function in the right kidney; and-as a 
consequence of the kidney condition-the 
presence or absence of lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



